Citation Nr: 1715090	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-13 074	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, claimed as dysthymic disorder and mood disorder with depressive features.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as degenerative joint disease (DJD, i.e., arthritis) with meniscal tear.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for a back disability was previously denied by the Board in a December 2012 decision, and the claims for service connection for dysthymic disorder and mood disorder with depressive features, a right knee disability, and degenerative joint disease with meniscal tear of the left knee were previously denied in an April 2013 rating decision that became a final and binding determination.  In the August 2015 rating decision that was appealed, the RO reopened two of those claims (referable to the back and right knee) and denied them on their underlying merits after a de novo review of the evidence.  Further, in the March 2016 Statement of the Case (SOC), it appears the RO reopened all four of the appealed claims and denied them on their underlying merits.  But irrespective of the RO's determinations, the Board must independently consider whether new and material evidence has been presented to reopen these claims, because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on their merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  These claims have been characterized accordingly.  

The Veteran has requested a hearing, however, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).

The Board has advanced these claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his Substantive Appeal (on VA Form 9) dated and received in March 2016, the Veteran indicated he wanted a hearing before the Board at the local VA office (referring to the RO).  In May 2016, his appeal was certified to the Board for its consideration, and the claims file was thereafter sent to the Board without any hearing having been scheduled.  In January 2017, the Board received from the Veteran's representative a Motion to Remand for Travel Board Hearing, in which he requested that the Veteran be scheduled for the Board hearing that he had earlier requested.  Although on the second page of the Motion to Remand the representative concluded by asking that the case be sent back to the "Roanoke AOJ" so that "she" can be scheduled for the next available "videoconference hearing," in the context of this case and the Motion to Remand those references are obviously erroneous as they appear to pertain to a different Veteran.  

In view of the foregoing, these claims must be returned to the RO so the Veteran's Travel Board hearing may be scheduled.  38 C.F.R. § 20.704 (2016).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of the hearing.  Put a copy of this notification letter in his electronic claims file.  Thereafter, upon completion of the hearing and any other development deemed warranted, his appeal should be processed in accordance with established appellate procedure.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

